DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.
 
Previous Rejections
Applicants' arguments, filed 12 May 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Examiner notes that no information disclosure statement has been filed in this application.  Applicant is reminded that in nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herdt et al. (US Patent Application Publication 2012/0148751) in view of Smyth et al. (PCT Patent Application Publication WO 2015/139085) and Anhui (Anhui Elite Industrial Co., ltd., “1,2-bis(triethoxysilyl)ethane,” 2016) further as evidenced by Lambert et al. (J. Applied Microbio., 1999, vol. 86, pages 157-164).
Herdt et al. discloses antimicrobial compositions comprising (a) a quaternary ammonium compound and (b) a cationic biocide such as polyhexamethylene biguanide (abstract & claim 7). The synergistic combination of (a) and (b) provide a film forming coating that has residual anti-bacterial activity and improved durability with strong resistance to general wear between applications (abstract & paragraph [15]). Such compositions can have an enhanced kill rate when they are applied to a surface (wet kill) and/or they can also have a residual antimicrobial effect in that they control, reduce, or prevent the formation of new microbial colonies at the surface (dry kill), and/or they are effective at significantly lower concentration of antimicrobial agent than previously known compositions (paragraph [83]).
With regards to the quaternary ammonium compound, an example of a preferred quaternary ammonium compound disclosed by Herdt et al. is benzalkonium chloride (paragraph [64] & examples), and this read upon the instantly recited antimicrobial molecule. Further, Herdt et al. discloses that the cationic biocide agent can be polyhexamethylene biguanide (paragraph [75] and claim 7), which reads upon the instantly recited antimicrobial and antiviral polymeric macromolecule.
Herdt et al. further teaches that the composition has an amine oxide surfactant and a chelant such as EDTA in order to produce a bacterial/virucidal film that provides both wet efficacy (e.g. when the solution is applied directly to a surface) as well as persistent antibacterial/antiviral activity that is significantly more resistant to mechanical abrasion than either of the components alone or in various combinations (paragraph [15]). These two ingredients read upon the instantly recited surfactant and chelating agent.
Herdt et al. also suggests the inclusion of an acidulant, which can act as a catalyst for conversion of carboxylic acid to peroxycarboxylic acid and can be effective to form a use composition with pH of about 5 or less (paragraphs [129-131]). One acidulant suggested by Herdt et al. is acetic acid (paragraph [130]), which is also a preservative (Lambert et al., page 157, introduction section), and this reads upon the instantly recited preservative.
Herdt et al. also discloses the inclusion of a solidification agent in order to maintain the composition in solid form (paragraphs [147-156]), and such an agent can be a non-ionic surfactant such as ethoxylate ones, and this ingredient reads upon the instantly recited surfactant. Additional optional ingredients taught by Herdt et al. also include fragrances (paragraph [127]), which reads upon this optionally included ingredient as instantly recited.
Instant claim 1 also recites that the “antimicrobial molecule is dissolved in a solvent” mixture. It is not defined by the claim as to when this step is present (when the antimicrobial is dissolved). Also, this limitation is not disclosed in the instant specification, and thus there is no guidance as to when this is performed. The limitation encompasses dissolving during the making of the composition, and as such is considered to be a product-by-process limitation. And as the final composition has the antimicrobial molecule, the composition is considered to be read upon by this ingredient. See MPEP 2113.
Herdt et al. does not disclose the inclusion of a quaternary ammonium polymeric film former as recited by instant claim 1 (or the species recited by dependent claim 2). Herdt et al. also does not necessarily disclose the presence of a coupling agent within the scope of the term as used in the instant application (or the species recited by dependent claim 3).
Smyth et al. discloses antimicrobial sanitizing compositions for use as skin sanitizers, especially sanitizers for the hands and feet, and air sanitizers and deodorizer (abstract). Smyth discloses that their invention advantageously provides a sanitizing composition for skin and air that contains no alcohol, is antimicrobially effective on a wide range of microorganisms including gram negative bacteria, gram positive bacteria, viruses, fungi, and protozoa, and has persistent and/or long lasting activity, which can be used on a regular basis without causing skin damage (page 2, lines 15-23).
The invention is achieved using a combination of three ammonium compounds in a non-ionic surfactant carrier (page 1, lines 4-7). Specifically, the sanitizing composition disclosed by Smyth et al. comprises: (i) an alkoxy silyl ammonium film-forming compound; (ii) a benzalkonium chloride; (iii) a polymeric biguanide; and (iv) a surfactant system (page 3, lines 17-25). The alkoxy silyl ammonium film-forming compound may be 1-octadecanaminium-N,N-dimethyl-N-[3-trimethoxysilyl(propyl)]chloride (page 4, lines 17-22), which reads upon the instantly recited quaternary ammonium film-forming compound.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include the 1-octadecanaminium-N,N-dimethyl-N-[3-trimethoxysilyl(propyl)]chloride disclosed by Smyth et al. into the antimicrobial composition disclosed by Herdt et al. One of ordinary skill in the art would have been motivated to do so as Smyth et al. discloses the combination of benzalkonium chloride, polyhexanide, and 1-octadecanaminium-N,N-dimethyl-N-[3-trimethoxysilyl(propyl)]chloride provides effective sanitizing power against a wide range of microorganisms including gram negative bacteria, gram positive bacteria, viruses, fungi, and protozoa, and has persistent and/or long lasting activity, without any alcohol, and which can be used on a regular basis without causing skin damage. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Herdt et al. discloses the use of the combination of benzalkonium chloride and polyhexanide and allows for the inclusion of ammonium compounds, and Smyth discloses that 1-octadecanaminium-N,N-dimethyl-N-[3-trimethoxysilyl(propyl)]chloride is an ammonium compound known to be used in antimicrobial sanitizing compositions in combination with benzalkonium chloride and polyhexanide.
Additionally and alternatively, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. 
The teachings of Herdt et al. and Smyth et al. disclose most of the limitations recited by instant claim 1, except for the coupling agent recited. This deficiency is remedied by Anhui, which discloses that 1,2-bis(triethoxysilyl)ethane) is a silane coupling agent, which is known to be used as an adhesion promoter (pages 2-3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included 1,2-bis(triethoxysilyl)ethane) into the antimicrobial composition of Herdt et al. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of improving the adhesion of the composition onto the surface being disinfected. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Herdt, whose compositions may be used as a surface cleaner, may include a coupling agent. The resultant combination renders prima facie obvious the composition recited by independent instant claim 1.
Dependent instant claims 2-3, 7-8, and 18-19 further limit the ingredients present, and the species cited above read upon these additional limitations.
Instant claim 4 recites a limitation to the ammonium film-forming compound. The species instantly recited is not disclosed by Smyth et al. However, water is taught as added to the composition by Herdt et al. before use (paragraph [156]), and the water would convert the polymer to the species claimed in the presence of water (see the instant specification at page 7, lines 11-16).
Instant claims 9-14, 17, and 20 recite uses for the composition. It is noted that the instant claims are directed to the composition itself, and not the use, and as the active ingredients taught by the above references are the same active ingredients instantly recited, it would necessarily be able to be used for the same purpose. Instant claim 15 recites a limitation to the mechanism of action of the composition, and likewise as the taught composition has the same active agents, it would necessarily have the same mechanism of action.

Response to Arguments
	The Applicant argues that the rejections are not proper. The Applicant states that none of the references suggesting the combination of a quaternary ammonium polymeric film former ands a coupling agent together with an antimicrobial molecule. And specifically, Herdt et al. does not teach or suggest a coupling agent.
	The Examiner acknowledges the arguments presented, but does not consider them persuasive. Herdt et al. may or may not teach a coupling agent within the scope of the term when read in light of the specification. Coupling agents are suggested by Herdt et al. (paragraphs [147] and [150]), but it is unclear whether these read upon the instantly recited term. However, the rejection is based on the combination of Herdt et al., Smyth et al., and Anhui. And these references together provide for the combination of these ingredients. And reasoning was provided in the rejection rationale for their combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699